DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) documents submitted on 05/03/2021 and 09/06/2022 are being considered by the examiner.

Claim Objections
Claims 4 and 14 are objected to because of the following informalities. Claim 4 currently reads, “determine whether the accelerometer signal satisfies the set of criteria.” Similarly, claim 14 currently reads, “determining whether the accelerometer signal satisfies the set of criteria.” As the claims are currently written, it is not clear that a determination could be made that the accelerometer signal either satisfies or does not satisfy the said set of criteria. For clarity, the claims should both be rewritten to positively recite wherein it is determined “whether or not the accelerometer” satisfies said set of criteria. Appropriate correction is required.

Claims 8 and 18 are objected to because of the following informalities. Claims 8 and 18 have a semicolon placed at the end of each of the claims. Examiner interprets this as a typo. Appropriate correction is required.

Drawings
The drawing of the flowchart in Fig. 7 is objected to. In the specification of the instant application, Applicant states wherein the processing circuitry is configured to, “save a set of data to a database in memory, and notify a physician of the data set (716) (Specification ¶[0104]).” In Fig. 7, item 716 is labeled as “increment a cough count value, save a set of data to a database in memory.” There is lack of correspondence between item 716 as present in the specification and item 716 as present in the drawings. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are described in detail below.

Claims 1-10
- Prong 1: a generic placeholder for “means” stated as “processing circuitry”
- Prong 2: the term “configured to” followed by functional language
- Prong 3: the phrase “processing circuitry” is not modified by sufficient structure
The term “processing circuitry” will hereby be interpreted as a specially programmed computer such as a processor, microprocessor, digital signal processor (DSP), application specific integrated circuit (ASIC), field-programmable gate array (FPGA), or equivalent discrete or integrated logic circuitry, or a combination of any of the foregoing devices or circuitry (Specification ¶[0032]) capable of performing the functions recited in the claim language.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 18 recite the limitation "the sampling rate" in lines 4 and 2-3 of the claims respectively. There is insufficient antecedent basis for the limitations in the claims. Claims 8 and 18 should both be rewritten to recite “a sampling rate.” As the claims are written, it is not evident what sampling rates are being referenced as there are no previously specified sampling rates. 

Claim 9 has the term “and” placed at the end of the line. As the claim is written, it appears the claim is incomplete. The claim should be rewritten to positively recite what Applicant regards as the claimed invention.

Claim 10 recites the limitation, “determine if a peak point exists between the dropoff point and the valley point.” As the claim is written, it is unclear if the peak point referenced in claim 10, line 3 is distinctly different from the peak point referenced in claim 1, line 9. Examiner interprets the peak referenced in claim 1 and the peak referenced in claim 10 to be distinctly different peaks. Furthermore, claim 10 recites the limitation, “such that a difference signal between the dropoff point and the valley point contains a value above a first threshold value and a value below a second threshold value.” The phrase “such that” implies that the limitations following the phrase “such that” are inherent features of the signal when it is determined that a peak point exists “between the dropoff point and the valley point.” Finally, the phrase “difference signal” is considered to be vague and indefinite. There is nothing in the claim language that defines the phrase “difference signal.” Examiner interprets a “difference signal” to be generated by “calculating the value difference between each sample and another sample a number of samples following each sample (e.g. the difference between each successive sample value), and compiling all the difference values into a first-difference signal (Specification ¶[0049])” in light of the specification of the instant application.

Claims 16 and 17 recite the limitation “the amplitude” in lines 2 of both of the claims. There is insufficient antecedent basis for the limitations in the claims. Claims 16 and 17 should both be rewritten to recite “an amplitude.” As the claims are written, it is not evident what amplitudes are being referenced as there are no previously specified amplitudes.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea without significantly more. Claims 1, 11, and 20 are drawn to a system and method for: 
using an accelerometer configured to collect an accelerometer signal indicative of the movements generated by a patient during a cough.
determining if said accelerometer signal satisfies a set of criteria corresponding to a cough pattern wherein the cough pattern comprises a smooth increase from a baseline, then a sharp decrease, a peak within the sharp decrease, then a gradual return to the baseline.
identifying a cough based on the determination that the collected accelerometer signal satisfies the previously described set of criteria.

Claim Interpretation: Under broadest reasonable interpretation (BRI), the terms of the claims are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art. See MPEP 2111. Based on the plain meaning of the words in the claim, the broadest reasonable interpretation of the claims is a system and method for:
using an accelerometer configured to collect an accelerometer signal indicative of the movements generated by a patient during a cough.
determining if said accelerometer signal satisfies a set of criteria corresponding to a cough pattern wherein the cough pattern comprises a smooth increase from a baseline, then a sharp decrease, a peak within the sharp decrease, then a gradual return to the baseline.
identifying a cough based on the determination that the collected accelerometer signal satisfies the previously described set of criteria.

The limitations cited above are related to a process that, under broadest reasonable interpretation, could be performed in the mind of an individual. That is, other than the recitation processing circuitry in claims 1 and 20, nothing in the claim language precludes the steps from practically being performed in the mind of an individual. A skilled artisan could:
determine if said accelerometer signal satisfies a set of criteria corresponding to a cough pattern wherein the cough pattern comprises a smooth increase from a baseline, then a sharp decrease, a peak within the sharp decrease, then a gradual return to the baseline in their own mind or using a pen and paper.
identify a cough based on the determination that the collected accelerometer signal satisfies the previously described set of criteria in their own mind.

Regarding the limitation of an accelerometer configured to collect an accelerometer signal, the step of collecting data is insignificant extra solution activity. The limitation of an accelerometer does not preclude the claim from being interpreted as a judicial exception under mental process. 

Step 1: This part of the eligibility analysis evaluates whether or not the claim falls within any statutory category. MPEP 2106.03. Claim 1 is drawn to a machine, which is a statutory category of invention. Claims 11 and 20 are drawn to a method, which is a statutory category of invention. (Step 1: YES)

Step 2A Prong One: This part of the eligibility analysis evaluates whether or not the claim(s) recites a judicial exception as explained in MPEP 2106.04(II). The courts consider a mental process that “can be performed in the human mind, or by another human using a pen and paper” to be an abstract idea (CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011)). The mental process abstract idea grouping is defined as concepts performed in the human mind. Examples of mental processes included in this grouping are observations, evaluations, judgments, and opinions. As discussed in the claim interpretation section above, the limitations of the claims include, under BRI, the evaluation (determining if said accelerometer signal satisfies a set of criteria corresponding to a cough pattern as previously described) and judgment (identifying a cough based on the determination that the collected accelerometer signal satisfies the previously described set of criteria) of data. The referenced criteria comprises a smooth increase from a baseline, then a sharp decrease, a peak within the sharp decrease, then a gradual return to the baseline. A skilled artisan could identify these signal features in their own mind or using pen and paper. Furthermore, a skilled artisan could determine that the collected accelerometer signal satisfies the previously described set of criteria and identify said signal as a cough in their own mind. Accordingly, the limitations recite a judicial exception, specifically an abstract idea that falls within the mental process grouping. (Step 2A Prong 1: YES)

Step 2A Prong Two: This part of the eligibility evaluates whether or not the claim(s) as a whole integrates the recited judicial exception, a mental process, into a practical application of the exception. This evaluation is performed by (a) identifying whether or not there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether or not the claim as a whole integrates the exception into a practical application. As discussed above, the evaluation (determining if said accelerometer signal satisfies a set of criteria corresponding to a cough pattern as previously described) and judgment (identifying a cough based on the determination that the collected accelerometer signal satisfies the previously described set of criteria) of data fall under a judicial exception in the mental process grouping. 

Claims 1, 11, and 20 recite the additional element of an accelerometer configured to collect an accelerometer signal. This additional element of an accelerometer does not integrate the exception into a practical application. The step of collecting data is insignificant extra solution activity and does not fall beyond a judicial exception. 

Claims 1 and 20 recite the additional element of processing circuitry configured to perform the functions recited in the claims. This additional element of processing circuitry does not integrate the judicial exception into a practical application. The processing circuitry performing these steps is recited at a high-level of generality (i.e., as a generic processor performing a function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. 

Claim 20 recites the additional element of a non-transitory computer-readable medium comprising instructions. This additional element of a non-transitory computer-readable medium comprising instructions does not integrate the judicial exception into a practical application. The non-transitory computer-readable performing these steps is recited at a high-level of generality (i.e., as a generic processor performing a function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. 

Accordingly, none of the above additional elements recited in the claims integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea not integrated into a practical application (Step 2A Prong 2: NO). 

Step 2B: This part of eligibility analysis evaluates whether or not the claim as a whole amounts to significantly more than the judicial exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim (MPEP 2106.05). As explained with Step 2A Prong Two, the claims recites the additional elements of an accelerometer, processing circuitry, and a non-transitory computer-readable medium. However, these elements are not sufficient to amount to significantly more than the judicial exception. With respect to the utilization of an accelerometer to collect data, the step of collecting data is insignificant extra solution activity that is well known, routine, and conventional as evidenced by Wei US 20210153773 A1 (Wei ¶[0010]) and Wada (US 20080312547 A1 (Wada ¶[0040]). As discussed above with respect to the utilization of processing circuitry, the additional element of using a processing circuitry to perform the recited process steps amounts to no more than mere instructions to apply the exception using a generic computer component. As discussed above with respect to the utilization of a non-transitory computer-readable medium, the additional element of using a non-transitory computer-readable medium amounts to no more than mere instructions to apply the exception using a generic computer component. (Step 2B: NO)

Based on the above analysis, claims 1, 11, and 20 are not eligible subject matter under 35 U.S.C. 101.

Claims 2-10 and 12-19 depend on claims 1 and 11 and therefore recite the claimed abstract idea above.

Claims 3 and 13 recite the additional limitations of saving, to a database in a memory, a set of data including an accelerometer signal and notifying a physician of said data set. The additional limitation of “saving” does not integrate the judicial exception into a practical application because no additional steps (i.e. a treatment steps) are being performed with the data after saving. The additional element of “notifying” is claimed so broadly such that a skilled artisan could verbally notify a physician of a data set. Therefore, these additional elements are all considered to be part of the judicial exception and there are no additional elements that incorporate the abstract idea into a practical application or add significantly more.

Claims 2 and 12 recite the additional element of incrementing a cough count value. The action of counting coughs could practically be performed in the mind of a skilled artisan. Claims 4 and 14 recite the additional element of properly executing an algorithm. Claims 5 and 15 recite the additional limitation of determining a long-term average signal and identifying a series of points in the signal. Claims 6-7 and 16-17 are drawn to the comparison of amplitudes to a variety of thresholds. Claims 8 and 18 are drawn to the comparison of a ratio to a variety of thresholds. Claims 9 and 19 are drawn to the observation of noisy fluctuations in the signal. Claim 10 is drawn to the evaluation of the signal in terms of peak points. These elements are further limitations of the judicial exception itself and can practically performed in the mind of an individual or using pen and paper. Therefore, these additional elements are all considered to be part of the judicial exception and there are no additional elements that incorporate the abstract idea into a practical application or add significantly more.

Based on the above analysis, claims 2-10 and 12-19 are not eligible subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, 10-15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wei (US 20210153773 A1) in view of Wada (US 20080312547 A1 – cited by Applicant). 

Regarding claims 1, 11, and 20, Wei teaches a medical device system and method comprising an accelerometer configured to collect an accelerometer signal wherein the accelerometer 
    PNG
    media_image1.png
    425
    412
    media_image1.png
    Greyscale
signal is indicative of one or more patient movements that occur during a cough (Wei ¶[0010]). Wei teaches wherein the accelerometer data collected as the result of a cough comprises a characteristic pattern (Wei ¶[0020] “robust, powerful, clear and unique signal of cough”). This pattern is visually identifiable as containing an increase from a baseline, a decrease, a peak within the decrease, and a return to the baseline (Wei Fig. 6 as annotated to the right). Wei alludes to the significance of obtaining a “clear signal of (a) cough” and suggests an unclear signal can produce false signals (Wei ¶[0054]). 

Wei does not teach wherein the processing circuitry is configured to determine if the accelerometer signal satisfies a set of criteria corresponding to a cough pattern, wherein the pattern comprises a smooth increase from a baseline, a sharp decrease, a peak within the sharp decrease, and a gradual return to the baseline. Furthermore, Wei does not teach wherein a cough is identified based on the determination that the accelerometer signal satisfies the set of criteria. 


    PNG
    media_image2.png
    380
    434
    media_image2.png
    Greyscale
The invention described in Wada is drawn to a cough detection apparatus comprising a body motion sensor (Wada Abstract). The body motion sensor comprises an accelerometer (Wada ¶[0039]). Wada teaches wherein “a decision step is taken to determine whether or not the waveform is characteristic of coughing (Wada ¶[0059]).” This characteristic waveform is visually identifiable as containing an increase from a baseline, a sharp decrease, a peak within the decrease, and a gradual return to the baseline (Wada Fig. 5(a) as annotated to the right). Wada teaches wherein processing circuitry (claimed as a “CPU” in Wada ¶[0059]) is configured to determine whether the accelerometer signal satisfies a set of criteria corresponding to the above depicted characteristic cough pattern by first identifying a minimum value (Wada Fig. 4 Step S28) and identifying if the value becomes zero after it becomes positive on both sides of the minimum portion (Wada Fig. 4 Step S29). The terms “smooth,” “sharp,” and “gradual” are interpreted as relative terms and are not further limited by the language of the claims. The steepness of the slope of the increase in Wada appears to be less severe than the steepness of the slope of the decrease. Furthermore, the return to the baseline is gradual in the way that after the cough episode, the “movement of the diaphragm fades out by repeating up and down reaction (Wada ¶[0066]).” Wada teaches wherein a cough is identified based on the determination that the accelerometer signal satisfies the previously described set of criteria (Wada Fig. 4 Step S31-S32).

Wei and Wada are analogous art because both are drawn to a system of cough detection using accelerometer data. While the invention in Wei does not necessitate the measuring of cough sounds, Wei recognizes the step of identifying sounds as a usable element in the invention (Wei Claim 15). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Wei to include the cough verification algorithm described in Wada because both inventions are drawn to cough detection using accelerometer motion data and allude to the importance of properly detecting cough sounds, while Wada further teaches the use of a specific cough verification algorithm in order to determine whether or not a cough has taken place. This combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention, such that the predictable result is properly identifying a cough to reduce false positives. 

Regarding claims 2 and 12, Wei teaches wherein the processing circuitry (Wei ¶[0016] “application-specific integrated circuit (ASIC)”) is configured to increment a cough count value (Wei abstract “movements of the diaphragm muscle, recorded by a motion sensor placed above the xiphoid process, are used for counting coughs”). 

Regarding claims 3 and 13, Wei teaches wherein the processing circuitry is configured to save, to a database in a memory, a set of data including an accelerometer signal (Wei ¶[0016] “recorded signals (from the accelerometer) are stored in a flash drive”) and transmitted (Wei ¶[0010]). Wei teaches applications wherein a physician could be notified of the data set (Wei ¶[0008] “information on cough could be recorded and transmitted to the physician”. ¶[0036]).

Regarding claims 4 and 14, Wei teaches a medical device system and method for detecting a cough using body motion data (Wei abstract) derived from an accelerometer (Wei ¶[0010]). Wei teaches wherein the accelerometer data collected as a result of a cough comprises a characteristic pattern (Wei ¶[0020] “robust, powerful, clear and unique signal of cough”) as described above in the rejections of claims 1 and 11. Wei does not teach wherein the system is configured to determine if the accelerometer signal satisfies a set of criteria corresponding to a cough pattern. Furthermore, Wei does not teach wherein the processing circuitry is configured to execute an algorithm in a series of steps to determine if each criterion of the set of criteria is satisfied individually and wherein the algorithm is terminated without proceeding to the later steps responsive to one of the criteria not being satisfied.

Wada teaches wherein the system is configured to determine if the accelerometer signal satisfies a set of criteria corresponding to a cough pattern as described above in the rejection of claims 1 and 11 above. Furthermore, Wada teaches wherein the processing circuitry is configured to execute an algorithm in a series of steps to determine whether each criterion described above is satisfied individually and terminates the algorithm without proceeding to the later steps responsive to one of the criteria not being satisfied (Wada Fig. 4 Steps S28 – S32). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Wei to include the cough verification algorithm described in Wada because both inventions are drawn to cough detection using accelerometer motion data, while Wada further teaches the use of a more specific cough verification algorithm in order to determine whether or not a cough has actually taken place. This combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention, such that the predictable result is properly identifying a cough to reduce false positives. 


Regarding claims 5 and 15, Wei teaches wherein the system is configured to collect an accelerometer signal comprising a characteristic cough pattern as discussed above in the rejections of claims 1 and 11. Wei does not teach wherein processing circuitry is configured to determine a long-term average signal from the accelerometer signal, identify a drop off point in the signal, a valley point in the signal, and a stabilization point in the signal.


    PNG
    media_image3.png
    350
    475
    media_image3.png
    Greyscale
Wada teaches wherein the system includes a filtering circuit for removing low-frequency and high-frequency components from the body motion signal, thus creating an average signal (Wada ¶[0039]). Wada further teaches the steps of identifying a drop off point in the signal (Wada ¶[0066] P2), a valley point in the signal (Wada ¶[0067] minimum value), and a stabilization point in the signal (Wada ¶[0066] P6 “the movement of the diaphragm fades out by repeating up and down reaction”). These points are further depicted in Wada Fig. 5(a) as annotated above to the right. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wei to include the data processing steps described in Wada because both inventions are drawn to cough detection using accelerometer motion data, while Wada further teaches the use specific data processing steps in order to properly identify a cough signal. This combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention, such that the predictable result is properly identifying a cough to reduce false positives.


    PNG
    media_image4.png
    425
    412
    media_image4.png
    Greyscale
Regarding claims 7 and 17, Wei teaches wherein the system comprises an  accelerometer configured to collect an accelerometer signal wherein the accelerometer signal is indicative of one or more patient movements that occur during a cough (Wei ¶[0010]). Wei teaches wherein a cough signal comprises a characteristic pattern (Wei ¶[0020] “robust, powerful, clear and unique signal of cough”). This pattern is visually identifiable as containing a stabilization point and a valley point (Wei Fig. 6 as annotated to the right). Wei does not teach wherein the processing circuitry is configured to determine if an amplitude difference between the stabilization point and the valley point is less than a threshold. 

Wada teaches wherein an accelerometer signal indicative of a cough comprises a similar pattern containing a stabilization point, which oscillates around zero, and a minimum value (Wada Fig. 5(a) as annotated above). Wada teaches wherein the CPU is configured to determine if a minimum value (valley point) is less than a threshold “to determine whether or not the waveform is characteristic of coughing” (Wada ¶[0059]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wei to include the data processing steps described in Wada because both inventions are drawn to cough detection using accelerometer motion data, while Wada further teaches the use further data processing in order to determine whether or not a cough has actually taken place. This combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention , such that the predictable result is properly identifying a cough to reduce false positives.


    PNG
    media_image4.png
    425
    412
    media_image4.png
    Greyscale
Regarding claim 10, Wei teaches wherein an accelerometer signal indicative of a cough comprises a characteristic pattern (Wei ¶[0020] “robust, powerful, clear and unique signal of cough”) visually identifiable as containing a dropoff point and a valley point (Wei Fig. 6 as annotated to the right). Wei does not teach wherein the processing circuitry is configured to determine if a peak point exists between the dropoff point and the valley point. 

Wada teaches wherein the system is configured to identify additional minimum peak points present between the dropoff point and the valley point (Wada ¶[0070]). The phrase “such that” implies that the limitations following the phrase “such that” are inherent features of the signal when it is determined that a peak point exists “between the dropoff point and the valley point.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wei to include the cough analysis algorithm described in Wada because both inventions are drawn to cough detection using accelerometer motion data, while Wada further teaches the use of a more specific cough analysis algorithm. 

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wei (US 20210153773 A1) in view of Wada (US 20080312547 A1 – cited by Applicant) as applied in claims 1 and 15 above, further in view of Gunderson (US 20210106253 A1 – cited by Applicant). 

Regarding claims 6 and 16, the elements of claims 1 and 15 are rejected as described above. Wei-Wada teaches wherein a maximum point (Wada ¶[0066] P2 equivalent to a dropoff) and a minimum point of the signal are identified (Wada ¶[0067] equivalent to a valley point). Wei alludes to the amplitude of the signal acquired by the accelerometer sensor as significant in cough identification (Wei ¶[0064]). Wei-Wada does not teach wherein the processing circuitry is configured to determine if an amplitude difference between the drop off point (P2) and the valley point (minimum) is greater than a threshold value.

The invention described in Gunderson is drawn to a system and method for cough detection wherein the system contains an accelerometer. The system is further configured to “determine whether a parameter value associated with the segment of the accelerometer signal is greater than a threshold parameter value (Gunderson Abstract).” Gunderson teaches wherein the received signal can be counted as a cough when a parameter associated with the signal is greater than a threshold (Gunderson ¶[0007] “increment, in response to the parameter value associated with the segment of the accelerometer signal being greater than the threshold parameter value, a cough count value”). Gunderson teaches wherein one of said parameters could be a magnitude of the signal (Gunderson ¶[0049]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wei-Wada to include the data processing steps described in Gunderson because both inventions are drawn to cough detection using accelerometer motion data, while Gunderson further teaches the evaluation of an amplitude to properly identify a signal as a cough. This combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention such that the predictable result is properly identifying a cough to reduce false positives.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wei (US 20210153773 A1) in view of Wada (US 20080312547 A1 – cited by Applicant) as applied in claims 5 above and 15, further in view of Mohammadi (US 20200060604 A1).

Regarding claim 9, the elements of claim 5 are rejected as described above. Wei-Wada teaches wherein signals gathered from the accelerometer can contain noise (Wei ¶[0059]). Wei-Wada does not teach wherein processing circuitry is configured to determine if noisy fluctuations exist in the accelerometer signal preceding the dropoff point in the long-term average signal. The invention described in Mohammadi is drawn to a system and method of automatic cough identification wherein an accelerometer is used to “to classify segments of the time period as a cough or as a non-cough (Mohammadi Abstract).” Mohammadi teaches wherein the processing of a signal comprises the step of removing detected noise from said signal (Mohammadi ¶[0066]). While Mohammadi does not teach the specific analysis window of the section of the signal preceding a dropoff, it would be understandable to one of ordinary skill in the art that the process of noise removal would apply to the entirety of the signal, which includes the window specified by Applicant. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wei-Wada to include the noise detection features described in Mohammadi because both inventions are drawn to a system and method for detecting a cough using an accelerometer, while Mohammadi further teaches the feature of noise detection. The process of removing noise from a signal is common practice in signal processing applications and would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY C CLEMENT whose telephone number is (571)272-7028. The examiner can normally be reached 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        


/E.C.C./Examiner, Art Unit 3791